EXHIBIT 10.08


UNCONDITIONAL AND CONTINUING GUARANTY

          THIS UNCONDITIONAL AND CONTINUING GUARANTY (the “Guaranty”) is made
this 23rd day of March, 2006, by NTS REALTY HOLDINGS LIMITED PARTNERSHIP, a
Delaware limited partnership, whose address for all purposes relevant to this
Guaranty is 10172 Linn Station Road, Louisville, Kentucky 40223 (“Guarantor”) in
favor of NATIONAL CITY BANK, a national banking association having an address at
One East Fourth Street, Cincinnati, Ohio 45202 (the “Bank”).


RECITALS:

          A.      NTS EXCHANGE TITLEHOLDER LLC, a Kentucky limited liability
company (the “Borrower”), has requested a loan from the Bank, and the Bank has
agreed to make the loan so requested, provided, among other things, that the
Guarantor guaranty the payment of all of the indebtedness to be evidenced by
such loan, together with interest thereon, for the benefit of the Bank.

          B.      The Guarantor has a financial relationship with Borrower, and
will derive substantial economic benefit from the making of the loan so
requested to Borrower.

          NOW, THEREFORE, for Ten Dollars ($10.00) and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
for the purpose of inducing the Bank to extend credit to the Borrower, the
Guarantor hereby agrees as follows:

          1.     Absolute and Unconditional Guaranty. The Guarantor absolutely
and unconditionally guarantees: (a) the prompt and punctual payment when due, by
acceleration or otherwise, of all of the indebtedness evidenced by that certain
Promissory Note (which, together with any and all amendments, modifications and
supplements thereof and all notes issued in substitution or exchange therefor,
is referred to as the “Note”) from Borrower in favor of the Bank dated of even
date herewith evidencing an indebtedness in the original principal amount of
Forty-Two Million Five Hundred Thousand and 00/100 Dollars ($42,500,000.00); and
(b) and under any and all other documents, instruments and agreements evidencing
or securing the indebtedness evidenced by the Note (all of such documents,
instruments and agreements, and all amendments and modifications thereof, are
collectively referred to herein as the “Loan Documents”). The Guarantor’s
obligation for the payment of the indebtedness evidenced by the Note and Loan
Documents shall include, without limitation, the obligation for the payment of:
(a) the outstanding principal balance of such indebtedness under the Note; (b)
all interest which may accrue or be payable pursuant to the Note (including,
without limitation, interest at any default rate specified in the Note); (c) all
fees and costs which may be or become payable in accordance with the terms of
the Note and Loan Documents (including all late fees and charges); and (d) all
costs of collecting or enforcing the Note, Loan Documents or this Guaranty. All
of the obligations described in this Section 1 are collectively referred to as
the “Guaranteed Obligations”.

          2.     Guarantee Unconditional. The Guarantor’s obligations hereunder
are continuing, absolute and unconditional, regardless of any facts or
circumstances which might otherwise constitute a legal or equitable discharge
of, or a defense for, a guarantor or surety. This absolute, continuing,
unconditional, and unrestricted guaranty is a guaranty of payment and not a
guaranty of collection. Upon Borrower’s failure to pay the Guaranteed
Obligations promptly when due,

--------------------------------------------------------------------------------

Bank, at its sole option, may proceed against the Guarantor, jointly and
severally, to collect the Guaranteed Obligations, with or without proceeding
against the Borrower, any co-maker or co-surety or co-Guarantor, any indorser or
any collateral held as security for the Guaranteed Obligations. Any and all
payments upon the Guaranteed Obligations made by the Borrower, the undersigned,
or any other person, and the proceeds of any and all collateral securing the
payment of the Guaranteed Obligations and this guaranty, may be applied by Bank
in whatever manner it may determine in its sole discretion. Without limiting the
generality of the foregoing, the Guarantor agrees that the Bank may take the
following actions, without the knowledge or consent of the Guarantor and without
affecting the liability of the Guarantor under this Guaranty:

(a)     The Note or any other Loan Document may be modified or amended, and all
or any component of Guaranteed Obligations may be renewed or the maturity may be
extended from time to time at any rate or rates of interest;


(b)     Property now or hereafter held as security for or pertaining to the
Guaranteed Obligations may be sold, exchanged, surrendered or otherwise dealt
with by the Bank; and


(c)     Settlements, compromises, compositions, accounts stated and agreed
balances pertaining to the Guaranteed Obligations may be affected in good faith
between the Bank and the Borrower.


In addition, the Guarantor agrees that their obligations hereunder shall remain
in full force and effect without regard to, and shall not be released,
discharged or affected by: (i) any exercise or nonexercise, or delay in
exercising, any right, power or remedy under or in respect of the Note, this
Guaranty or any other Loan Document, or any waiver, consent, indulgence or other
action (or inaction) in respect of any of the same; (ii) any bankruptcy,
insolvency, arrangement, composition or similar proceedings commenced by or
against the Borrower; (iii) any failure to perfect, or any release or waiver of,
any rights or security furnished to the Bank with respect to any of the
Guaranteed Obligations; (iv) the genuineness, validity or enforceability of any
of the Loan Documents; (v) any limitations of liability of the Borrower which
may be provided in any Loan Document; or (vi) any other circumstances which
might otherwise constitute a legal or equitable discharge of a guarantor or
surety.

          3.     No Duty to Exhaust Remedies. The Guarantor hereby expressly
waives diligence, protest, demand, presentment and notices of any kind, and
waives any requirement that the Bank exhaust any right or remedy, or proceed
first against the Borrower or any security for the Guaranteed Obligations before
calling upon the Guarantor for collection of the Guarantied Obligation.

          4.     SUBROGATION. UNTIL SUCH TIME AS THE GUARANTEED OBLIGATIONS ARE
PAID IN FULL, THE GUARANTOR AGREES NOT TO SEEK RECOURSE AGAINST THE BORROWER BY
WAY OF SUBROGATION OR OTHERWISE IF SUCH GUARANTOR IS CALLED UPON TO PAY THE BANK
UNDER THIS INSTRUMENT. UNTIL SUCH TIME AS THE GUARANTEED OBLIGATIONS ARE PAID IN
FULL, THE GUARANTOR IRREVOCABLY WAIVES ANY AND ALL RIGHTS THEY MAY HAVE AT ANY
TIME (WHETHER ARISING DIRECTLY OR INDIRECTLY, BY OPERATION OF LAW OR CONTRACT)
TO ASSERT ANY CLAIM AGAINST THE

--------------------------------------------------------------------------------

BORROWER ON ACCOUNT OF PAYMENTS MADE BY THE GUARANTOR UNDER THIS AGREEMENT,
INCLUDING, WITHOUT LIMITATION, ANY AND ALL RIGHTS OR SUBROGATION, REIMBURSEMENT,
EXONERATION, CONTRIBUTION OR INDEMNITY.

          5.     Effect of Bankruptcy Proceedings, Etc. If at any time any whole
or partial payment of the Guaranteed Obligations is rescinded or must otherwise
be restored or returned by the Bank upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower, this Guaranty shall continue to be
effective, or be reinstated, as the case may be, all as though such payment had
not been made.

          6.     Reporting Requirements. The Guarantor shall furnish to the Bank
when requested, and in any event not less frequently than once each year: (i)
financial statements in form and substance reasonably satisfactory to the Bank,
and (ii) true, correct and complete copies of his federal, state and local
income tax returns (as the same are filed with the respective taxing
authorities). The Guarantor represents and warrants to the Bank that all
financial statements furnished (or to be furnished) to the Bank accurately
reflect (or, when delivered, will accurately reflect) his financial condition at
the times and for the periods therein stated.

          7.     Miscellaneous Provisions.

(a)     From time to time at the Bank’s request, the Guarantor shall execute and
deliver to or as directed by the Bank any and all documents, instruments or
agreements of further assurance that the Bank may reasonably require to confirm
this Guaranty or to carry out the purpose and intent hereof.


(b)     This Guaranty may not be modified, amended, discharged or terminated
except by a written instrument executed by each party against whom such
modification, amendment, discharge or termination is sought.


(c)     No course of dealing and no delay by the Bank in exercising any right or
remedy hereunder shall affect or impair any other or future exercise of any such
right or remedy. The rights and remedies of the Bank under this Guaranty are
cumulative and are not exclusive of any rights or remedies which may be
available to the Bank under the Note, under any other Loan Document, at law or
in equity; any or all such remedies may be exercised concurrently or
successively.


(d)     The Guarantor agrees to pay, or to reimburse the Bank for, any and all
out-of-pocket expenses reasonably incurred by the Bank (including, without
limitation, reasonable attorneys’ fees and costs) in connection with the
enforcement or preservation of the Bank’s rights under this Guaranty.


(e)     If any provision of this Guaranty, or the application of any such
provision to any person or circumstance, shall be invalid or enforceable, the
remainder of this Guaranty or the application of any such provision to other
persons or circumstances shall not be affected thereby, and shall remain valid
and enforceable to the fullest extent permitted by law.


--------------------------------------------------------------------------------

(f)     This Guaranty shall be binding upon the Guarantor and his executors,
administrators, personal representatives, successors, heirs and assigns, and
shall inure to the benefit of the Bank and its successors and assigns.


(g)     This Guaranty shall be governed by the laws of the State of Ohio.


(h)     AS A SPECIFIC INDUCEMENT FOR THE BANK TO EXTEND CREDIT TO THE BORROWER,
AND AFTER HAVING THE OPPORTUNITY TO CONSULT COUNSEL, THE GUARANTOR EXPRESSLY
WAIVES ANY RIGHT THAT HE MAY HAVE TO A TRIAL BY JURY IN CONNECTION WITH ANY
SUIT, ACTION OR PROCEEDING ARISING FROM OR RELATED TO THIS GUARANTY.


(i)     All notices, requests, demands and other communications in connection
with this Guaranty shall be in writing and shall be sent by certified mail,
postage prepaid, return receipt requested and addressed as set forth below:


  (i) if to the Bank:

NATIONAL CITY BANK
One East Fourth Street
Cincinnati, Ohio 45202
Attn: Investment Real Estate Division


    with a copy concurrently to:

Keating, Muething & Klekamp PLL
One East Fourth Street, Suite 1400
Cincinnati, Ohio 45202
Attn: Mark J. Weber, Esq.


  (ii) if to the Guarantor:

NTS Realty Holdings Limited Partnership
10172 Linn Station Road
Louisville, Kentucky 40223


          All notices furnished in compliance with the foregoing shall be deemed
effective when received by the party to whom it is addressed.

(j)     The Guarantor authorizes any attorney-at-law, including an attorney
engaged by Bank or any holder of this Guaranty, to appear in any state or
federal court of record in the United States after the Guaranteed Obligations or
any portion thereof shall become due, whether occurring by lapse of time or by
acceleration, and after the receipt of written notice of Borrower’s default from
Bank and Guarantor’s failure to cure such default within thirty (30) days
thereafter, and waives the issuance and service of process and confess judgment
against the Guarantor in favor of Bank or other holder of this Guaranty for the
amount then appearing due, together with interest and costs of suit and
thereupon to release all errors and waive all rights of appeal and stay of
execution. No

--------------------------------------------------------------------------------

such judgment shall be a bar to a subsequent judgment or judgments against any
one or more than one of such persons or entities against whom judgment has not
been obtained thereon. This warrant of attorney to confess judgment is a joint
and several warrant of attorney. The foregoing warrant of attorney shall survive
any judgment; and if any judgment be vacated for any reason, Bank or any holder
hereof nevertheless may hereafter use the foregoing warrant of attorney to
obtain an additional judgment or judgments against the Guarantor.


(k)     This guaranty shall inure to the benefit of and bind the parties hereto,
their successors and assigns, and their legal representatives or heirs. Bank
may, at its option, assign this guaranty to any other party who is or becomes
the indorsee or assignee of any part of the Guaranteed Obligations, or who is in
possession of or the bearer of any part of the Guaranteed Obligations that is
payable to the bearer, and the undersigned shall continue to be liable under
this guaranty to such other party to the extent of such indorsed, assigned, or
possessed Guaranteed Obligations.


          This Unconditional and Continuing Guarantee is executed as of the date
first set forth above.

--------------------------------------------------------------------------------

          WARNING — BY SIGNING THIS PAPER, YOU GIVE UP YOUR RIGHT TO NOTICE AND
COURT TRIAL. IF YOU DO NOT PAY ON TIME, A COURT JUDGMENT MAY BE TAKEN AGAINST
YOU WITHOUT YOUR PRIOR KNOWLEDGE, AND THE POWERS OF A COURT CAN BE USED TO
COLLECT FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR
WHETHER FOR RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE
AGREEMENT OR ANY OTHER CAUSE.

--------------------------------------------------------------------------------


Witnesses:

/s/ Rosann D. Tafel
——————————
Rosann D. Tafel


/s/ Sandy Nichols
——————————
Sandy Nichols GUARANTOR:

NTS REALTY HOLDINGS LIMITED
PARTNERSHIP, a Delaware limited partnership

By:    NTS Realty Capital, Inc.,
          its Managing General Partner

          By: /s/ Gregory A. Wells
          ——————————————
          Gregory A. Wells
          Executive Vice President and Chief Financial Officer

--------------------------------------------------------------------------------

STATE OF KENTUCKY )
                                                      : SS:
COUNTY OF JEFFERSON )

        The foregoing instrument was acknowledged before me this 23rd day of
March, 2006 by Gregory A. Wells, Executive Vice President and Chief Financial
Officer of NTS Realty Capital, Inc., the Managing General Partner of NTS Realty
Holdings Limited Partnership, a Delaware limited partnership, on behalf of the
limited partnership.

Susan M. Howard
——————————————
Susan M. Howard
Notary Public
